







EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) dated as of September 17, 2019 by
and between Alexion Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), on behalf of itself and its subsidiaries, related and affiliated
companies, and all of their respective divisions, successors, and assigns
(collectively, Alexion”), and Aradhana Sarin (the “Employee”).


WHEREAS, the Company agrees to employ the Employee, subject to the terms and
conditions contained in this Agreement; and
WHEREAS, the Employee agrees to accept employment with the Company, subject to
the terms and conditions contained in this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties agree as follows:
1.
Employment Duties and Acceptance.



(a)The Company hereby employs the Employee, for the Term (as hereinafter
defined), to render full-time services to the Company as Executive Vice
President. Effective as of a date to be determined in the Company’s discretion,
Employee shall be appointed as the Company’s Executive Vice President, Chief
Financial Officer and shall perform the duties of such position, or such other
position as the Employee shall reasonably be directed by the Company to perform.
The Employee shall report to the Chief Executive Officer of the Company. The
Employee hereby accepts such employment and agrees to render the services
described above.


(b)During the Term, the Employee shall devote the Employee’s full business time
and best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of the Employee’s duties and responsibilities hereunder.
Notwithstanding anything to the contrary herein, although the Employee shall
provide services as a full-time employee, it is understood that the Employee,
with the written consent of the Chief Executive Officer, may, without the
receipt of remuneration: (1) have non full-time academic appointments; (2)
participate in professional activities; (3) publish academic articles; and (4)
participate in community and/or philanthropic activities (collectively,
“Permitted Activities”); provided, however, that such Permitted Activities do
not interfere with the Employee’s duties to the Company, and, in the course of
such Permitted Activities, the Employee does not in any way use or disclose
Confidential Information or otherwise violate Sections 4 or 5 hereof.


2.Term of Employment.


The term of the Employee’s employment under this Agreement shall commence as of
September 17, 2019 (the “Effective Date”) and shall end on the third anniversary
thereof, unless sooner terminated pursuant to Section 6, 7 or 8 of this
Agreement. Notwithstanding the foregoing, unless notice is given by the Employee
or the Company at least sixty (60) days prior to the expiration of the Term of
this Agreement (or at least sixty (60) days prior to the expiration of any
extension hereof), the Term of the Agreement shall be automatically extended by
one (1) year from





--------------------------------------------------------------------------------





the date it would otherwise end (whether upon expiration of the original Term or
any extension(s) thereof), unless sooner terminated pursuant to Section 6, 7 or
8 hereof. The term of this Agreement as from time to time extended or renewed is
hereafter referred to as “the Term of this Agreement” or “the Term”.


3.
Compensation and Benefits



(a)As compensation for services to be rendered pursuant to this Agreement, the
Company agrees to pay the Employee, during the Term, an annual base salary of
$800,000.00 (as it may be adjusted from time to time, the “Base Salary”),
payable in accordance with its regular payroll practices. The Employee’s Base
Salary hereunder shall be reviewed in accordance with the regular performance
review practices of the Board of Directors of the Company (the “Board”) or the
Leadership and Compensation Committee thereof (the “Committee”) during the Term
of the Agreement for increase at the discretion of the Board or the Committee.


(b)The Company agrees that the Employee shall be eligible for an annual
performance bonus from the Company with respect to each fiscal year of the
Company that ends during the Term, pursuant to the Company’s management
incentive bonus program in effect from time to time (such plan, as so in effect,
the “Bonus Plan”). The Employee’s target bonus under the Bonus Plan will be 70%
of the Base Salary. The actual amount of any such bonus payable to the Employee
under the Bonus Plan shall be determined by the Board or the Committee and paid
by the Company in accordance with the terms of the Bonus Plan, subject to the
Employee’s remaining employed on the date that bonuses are paid under the Bonus
Plan, except as otherwise expressly provided herein.


(c)The Employee shall be eligible to receive grants of stock-based awards under
the equity incentive plan or program maintained by the Company as in effect from
time to time (such plan, as so in effect, the “Equity Plan”) in the discretion
of the Board or the Committee. Any such stock-based award will be subject to the
terms of the Equity Plan, the terms of the award agreement evidencing such
stock-based award, and such other restrictions and limitations as are generally
applicable to shares of the Company’s common stock or Company employees or
otherwise imposed by law.


(d)The Company shall pay or reimburse the Employee for all reasonable, customary
and necessary business expenses actually incurred or paid by the Employee during
the Term in the performance of services under this Agreement, subject to travel
and other policies and such reasonable substantiation and documentation as may
be required by the Company from time to time, provided that (1) the amount of
expenses eligible for reimbursement during any calendar year may not affect the
expenses eligible for reimbursement in any other taxable year, (2) reimbursement
is made not later than December 31 of the calendar year following the calendar
year in which the expense was incurred, and (3) the right to reimbursement is
not subject to liquidation or exchange for any other benefit.


(e)During the Term, the Employee shall be eligible to participate in all
employee benefit plans from time to time in effect for employees of the Company
generally, except to the extent such plans are duplicative of benefits otherwise
provided under this Agreement (e.g., a severance pay plan). Participation in
such employee benefit plans will be subject to the terms of





--------------------------------------------------------------------------------





the applicable plan documents and generally applicable Company policies, as the
same may be in effect from time to time, and any other restrictions or
limitations imposed by law.


(f)During the Term, the Employee shall be eligible to earn paid vacation of four
(4) weeks and for two (2) personal days, accruing over each calendar year, to be
taken in accordance with applicable Company policy.


4.Confidentiality.


The Employee acknowledges and agrees that the Employee is bound by the terms and
conditions of the Proprietary Information and Inventions Agreement that the
Employee separately entered into with the Company and as may be amended from
time to time (the “Proprietary Information and Inventions Agreement”).
Notwithstanding any other provision of this Agreement, the Employee shall
continue to be bound by the terms of such Proprietary Information and Inventions
Agreement which shall survive the termination of this Agreement in accordance
with its terms. Without limiting the Employee’s obligations under the
Proprietary Information and Inventions Agreement, the Employee agrees that
during the Employee’s employment with the Company, the Employee will have access
to a variety of trade secret and/or confidential and proprietary information
relating to Alexion’s business that is not generally available to the public
through legitimate means, including but not limited to information relating to
business opportunities, operations, cost and pricing data, strategies,
forecasts, customer lists, improvements, technologies, techniques, processes,
research, methods, procedures, testing systems, assays, compounds, molecules,
organisms, gene sequences, cell lines, other reagents, uses of any of the
foregoing, manufacture of any of the foregoing, computer software and programs
(including source code and related documentation), test and/or experimental data
and results, specifications, laboratory notebooks and drawings, and/or other
information which has not been made available to the general public by senior
management (all of which information is collectively referenced as “Confidential
Information”). The Employee acknowledges and agrees that such Confidential
Information is Alexion property, and shall not, directly or indirectly, use or
disclose it for the Employee’s own or a third party’s benefit.


5.
Non-Competition, Non-Solicitation and Non-Disparagement.



In consideration of (i) the Employee’s employment or continued employment; (ii)
access to the Company’s key business relationships and Confidential Information;
(iii) the ability to participate in Company-sponsored programs or plans; and/or
(iv) other fair and reasonable mutually agreed-upon consideration as set forth
herein and provided to the Employee, the Employee agrees to the following
restrictions, including without limitation the non-competition restriction in
Section 5(d) below, which the Employee acknowledges are reasonable and necessary
to protect Alexion’s interests.
(a)Exclusive Services. During the Term, the Employee shall not (i) provide any
services, directly or indirectly, to any other business or commercial entity
without the consent of the Company, which may be withheld in the Company’s sole
discretion, or (ii) participate in the formation of any business or commercial
entity without the consent of the Company, which may be withheld in the
Company’s sole discretion; provided, however, that nothing contained in this
Section 5(a) shall be deemed to prohibit the Employee from acquiring, solely as
an investment, shares of capital stock (or other interests) of any publicly
traded corporation not exceeding 2% of





--------------------------------------------------------------------------------





such corporation’s then outstanding shares of capital stock, and provided
further, that nothing contained herein shall be deemed to limit the Employee’s
Permitted Activities pursuant to Section 1(b) hereof.


(b)Non-Recruitment of Restricted Employees. During the Term and during the
Restricted Period following the termination of the Employee’s employment for any
reason, voluntary or involuntary, the Employee shall not, directly or
indirectly: (i) solicit or recruit, or attempt to solicit or recruit, or
otherwise encourage or entice, any Restricted Employee to end employment with or
engagement by (or otherwise diminish such Restricted Employee’s relationship
with) Alexion; or (ii) hire or attempt to hire a Restricted Employee; or (iii)
in any other way interfere with a Restricted Employee’s relationship with
Alexion. The “Restricted Period” means twelve (12) months, which shall be
extended to two (2) years upon the Employee’s breach of the Employee’s fiduciary
duty to Alexion and/or unlawful taking, physically or electronically, of
property belonging to Alexion. A “Restricted Employee” means a person who is
employed or engaged by Alexion as an employee or independent contractor (and has
not received advance notice of Alexion’s termination of his or her employment or
engagement by Alexion) and: (i) with whom the Employee had business-related
contact within the twenty-four (24) month period prior to the date of the
Employee’s termination of employment; or (ii) about whom the Employee had access
to Confidential Information within the twenty-four month period prior to the
date of the Employee’s termination of employment.


(c)Non-Solicitation of Restricted Partners. During the Term and during the
Restricted Period following the termination of the Employee’s employment for any
reason, voluntary or involuntary, the Employee shall not, directly or
indirectly, call on, contact, service, or solicit, or attempt to call on,
contact, service, or solicit, any Restricted Partner for the purpose of
researching, developing, producing, distributing, marketing, providing, selling
or commercializing a Competing Product. A “Restricted Partner” means a vendor,
supplier, business partner, customer, or potential customer of Alexion: (i) whom
the Employee called on, contacted, collaborated, serviced, or solicited for the
research, development, production, distribution, marketing, providing, selling
or commercialization of an Alexion product, product candidate, process or
service within the twenty-four month period prior to the date of the Employee’s
termination of employment; or (ii) whose dealings with Alexion the Employee
coordinated or supervised within the twenty-four month period prior to the date
of the Employee’s termination of employment; or (iii) about whom the Employee
had access to Confidential Information within the twenty-four month period prior
to the date of the Employee’s termination of employment. A “Competing Product”
is a product, product candidate, process or service that is or would be directly
or indirectly competitive with a product, product candidate, process or service
with which the Employee, within the twenty-four month period prior to the
Employee’s termination of employment, either worked or about which the Employee
acquired Confidential Information.


(d)Non-Competition. During the Term and for the Restricted Period following the
termination of the Employee’s employment (other than termination by the Company
without Cause or due to layoff), the Employee shall not, directly or indirectly:
(i) own, operate, finance, control, or participate in the formation of, any
Competing Organization in the Restricted Territory other than as a passive owner
of not more than two percent (2%) of the outstanding shares of capital stock of
any publicly traded corporation; or (ii) render services to, give advice to,
consult with, or be employed by a Competing Organization in the Restricted
Territory if such services, advice, consultation, or employment involve: (1) the
research, development, production, distribution, marketing, providing, selling
or commercialization of Competing Products; or (2)





--------------------------------------------------------------------------------





assisting others in the research, development, production, distribution,
marketing, providing, selling or commercialization of Competing Products; or (3)
developing or implementing strategies to compete with Alexion with respect to
Competing Products; or (4) directly or indirectly supervising or managing
employees or other personnel who compete with Alexion with respect to Competing
Products; or (5) utilizing or disclosing Confidential Information. A “Competing
Organization” means any person or entity that is engaged in, or about to become
engaged in, the research, development, production, distribution, marketing,
providing, selling or commercialization of a Competing Product. The “Restricted
Territory” means the United States of America, and any other country (or
political subdivision thereof) in which Alexion conducts business and in the
twenty-four month period prior to the date of the Employee’s termination of
employment: (i) in which the Employee performed services for Alexion; or (ii)
over which the Employee had sales or management responsibilities for Alexion; or
(iii) in which Alexion employed or engaged Restricted Employees whom the
Employee directly or indirectly supervised or managed or with whom the Employee
collaborated; or (iv) about which the Employee had access to Confidential
Information.


(e)    Non-Disparagement. Except as set forth in Section 5(f) below, at no time
during the Term of this Agreement or thereafter, regardless of the reason for
termination of the Employee’s employment, will the Employee do or say anything
that disparages the Company, its Affiliates, its business, its management, its
employees or its products in communications with any customer, client or the
public. The Employee will, furthermore, not otherwise do or say anything that
could disrupt the good morale of employees of the Company or any of its
Affiliates, or that harms the interests or reputation of the Company or any of
its Affiliates.


(f)    Non-Interference. Nothing in this Agreement or the Proprietary
Information and Inventions Agreement limits, restricts, or in any other way
affects the Employee’s communicating with any governmental agency, entity, or
official regarding an alleged violation of federal or state law or regulation;
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity; or
from otherwise making disclosures that are protected under applicable law,
including, without limitation, the Defend Trade Secrets Act and any rule or
regulation promulgated by the Securities and Exchange Commission (SEC), the
Equal Employment Opportunity Commission (EEOC), or any other federal, state, or
local government agency.  By the Employee’s signature below, the Employee
acknowledges that the Company hereby has provided the Employee with written
notice that the Defend Trade Secrets Act, 18 U.S.C. § 1833(b), provides an
immunity for the disclosure of a trade secret to report suspected violations of
law and/or in an anti-retaliation lawsuit, as follows: (1) An individual shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal; and
(2) An individual who files a lawsuit against an employer for retaliation for
reporting a suspected violation of law may disclose the trade secret to his or
her attorney and use the trade secret information in the court proceeding, if
the individual: (A) files any document containing the trade secret under seal;
and (B) does not disclose the trade secret, except pursuant to court order.
(g)    Acknowledgment of Restrictions. The Employee acknowledges that the
Employee has read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon the Employee pursuant to Sections 5(a)-(f)
above. The Employee agrees without





--------------------------------------------------------------------------------





reservation that these restraints are necessary for the reasonable and proper
protection of the Company and its Affiliates, including but not limited to the
Company’s trade secrets, Confidential Information, and customer goodwill, and
are reasonable in respect to subject matter, length of time, and geographic
area. If the Employee commits a breach, or threatens to commit a breach, of any
of the provisions of Sections 4 or 5, the Company shall have the right and
remedy to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the Company and
that money damages may not provide an adequate remedy to the Company. The
Employee therefore agrees that the Company, in addition to any other remedies
available to it, shall be entitled to preliminary and permanent injunctive
relief against any breach or threatened breach by the Employee of any of the
provisions of Sections 4 or 5, without having to post bond. So that the Company
may enjoy the full benefit of the covenants contained above, the Employee agrees
that the Restricted Period shall be tolled, and shall not run, during the period
of any breach by the Employee of such covenants. The Employee agrees that each
of the Company’s Affiliates shall have the right to enforce all of the
Employee’s obligations to that Affiliate under this Agreement. No claimed breach
of this Agreement or other violation of law attributed to Alexion, or change in
the nature or scope of the Employee’s employment or other relationship with
Alexion shall operate to excuse the Employee from the performance of the
Employee’s obligations under this Agreement. The provisions of this Section 5
will remain in full force and effect regardless of any changes to the Employee’s
position, duties, authority, title, reporting relationship or principal work
location.
(h)    Modification. If any of the covenants contained in this Section 5, or any
part thereof, is held to be unenforceable because of the duration or scope of
such provision or the area covered thereby, the parties agree that the court
making such determination shall have the power to reduce the duration and/or
area of such provision, and that the parties intend for the court to modify the
duration and/or area of such provision to the maximum extent permitted by law.
The parties agree that in its reduced form, such provision shall then be
enforceable.
(i)    Severability. If any of the covenants contained in this Section 5, or any
part thereof, is hereafter construed to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect without regard to the invalid portions. In the event that the
courts of any state shall hold any such covenant wholly unenforceable by reason
of the breadth of such scope or otherwise, it is the intention of the parties
hereto that such determination not bar or in any way affect the Company’s right
to the relief provided above in the courts of any other states within the
geographical scope of such other covenants, as to breaches of such covenants in
such other respective jurisdictions, the above covenants as they relate to each
state being, for this purpose, severable into diverse and independent covenants.
6.
Termination by the Company.



The Company may terminate the employment of the Employee as follows during the
Term of this Agreement if any one or more of the following shall occur:
(a)Death. If the Employee shall die during the Term, the Employee’s employment
hereunder shall automatically terminate.


(b)Disability. If the Employee shall become physically or mentally disabled so
that the Employee is unable substantially to perform the essential functions of
the Employee’s position even with any reasonable accommodation required by law
for (1) a period of 120 consecutive





--------------------------------------------------------------------------------





days, or (2) for shorter periods aggregating to 180 days during any twelve (12)
month period, then the Company may terminate the Employee’s employment hereunder
upon written notice given by the Company to the Employee.


(c)For Cause. If the Employee acts, or fails to act, in a manner that provides
Cause for termination, the Company may at any time terminate the Employee’s
employment hereunder upon written notice given by the Company to the Employee.
For purposes of this Agreement, the term “Cause” means (1) the Employee’s
indictment for, or conviction of, a crime involving moral turpitude, or any
other crime or serious offense involving money or other property which
constitutes a felony in the jurisdiction involved, (2) the Employee’s willful
neglect or failure to discharge duties (including fiduciary duties),
responsibilities and obligations with respect to the Company hereunder; provided
such neglect or failure, if susceptible of cure, remains uncured for a period of
thirty (30) days after written notice describing the same is given to the
Employee; provided further that isolated and insubstantial neglect or failures
shall not constitute Cause hereunder, (3) the Employee’s material breach of this
Agreement or any other material agreement with the Company, (4) the Employee’s
actual or threatened violation of Sections 4 or 5 hereof or the Employee’s
breach of any confidentiality provisions contained in the Proprietary
Information and Inventions Agreement, (5) any act of fraud or embezzlement by
the Employee involving the Company or any of its Affiliates, or (6) the
Employee’s material violation of Alexion’s code of conduct, or similar code of
business conduct, or any written employment policies of Alexion, each, as in
effect from time to time.


(d)Without Cause. The Company may at any time terminate the Employee’s
employment hereunder without Cause upon written notice given by the Company to
the Employee.


7.Termination by the Employee.


(a)Other than for Constructive Termination. The Employee may terminate
Employee’s employment hereunder at any time, for any reason and for no reason,
upon not less than sixty (60) days’ prior written notice to the Company.


(b)Constructive Termination. The Employee may terminate Employee’s employment
hereunder upon written notice to the Company if any one or more of the following
shall occur, each of which is deemed a Constructive Termination:


(i)a material breach of the terms of this Agreement by the Company and such
breach continues uncured for thirty (30) days after the Employee first gives
written notice of such breach to the Company;


(ii)a written notice by the Company of its intent to relocate the Employee’s
place of employment to a location that is both (x) not the Employee’s home, and
(y) is beyond a 30-mile radius of the Employee’s principal work location; or


(iii)a material breach by the Company of any other material agreement with the
Employee and such breach continues uncured for thirty (30) days after the
Employee first gives written notice of such breach to the Company.


Notwithstanding the foregoing, the Employee shall not be deemed to have a
“Constructive Termination” unless the Employee gives the Company written notice
of such a condition within





--------------------------------------------------------------------------------





ninety (90) days after such condition first comes into existence, the Company
fails to remedy such condition within thirty (30) days after receiving the
Employee’s written notice and the Employee terminates Employee’s employment not
later than thirty (30) days after the Company so fails to remedy such condition.


8.
Termination by Employee for Good Reason Following a Change in Control.



In addition to Section 7(b)(i) through (iii) above, during the period commencing
on the Change in Control (as defined in Section 14) and ending on the eighteen
(18) month anniversary of such Change in Control, the Employee may terminate
Employee’s employment upon expiration of ninety (90) days’ prior written notice
if “Good Reason” exists. For this purpose, termination by the Employee for “Good
Reason” shall mean a termination by the Employee of Employee’s employment
hereunder following the initial occurrence, without Employee’s prior written
consent, of any of the following events, unless the Company or its successor
fully cures all grounds for such termination within thirty (30) days after
receipt of the Employee’s written notice (it being understood that a termination
of employment hereunder shall only be for Good Reason if the Employee terminates
his employment not later than thirty (30) days after the Company so fails to
cure such grounds):


(a)any material adverse change in the Employee’s authority, duties, titles or
offices (including reporting responsibility), from those existing immediately
prior to the Change in Control;


(b)a diminution of the Employee’s Base Salary or annual bonus opportunity as
provided for in Section 3; or


(c)the failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company upon a merger, consolidation, sale or similar
transaction.


9.Severance and Benefit Continuation.


(a)Termination for Cause or Voluntary Termination. In the event of a termination
of the Employee’s employment by the Company for Cause pursuant to Section 6(c)
hereof or by the Employee pursuant to Section 7(a) hereof, no severance or other
termination pay or benefits shall be due to the Employee and the only obligation
of the Company shall be to pay the Employee any accrued but unpaid Base Salary
as of the date of termination and any accrued but unpaid vacation as of the date
of termination (the “Accrued Obligations”), which amounts shall be paid to the
Employee within thirty (30) days of the date of termination. In the event of a
termination of the Employee’s employment pursuant to Section 7(a), the Company
may elect to waive the period of notice required by Section 7(a), or any portion
thereof, and, if the Company so elects, the Company will pay the Employee’s Base
Salary for the period so waived. Upon a termination covered by this Section
9(a), the Employee shall have the same opportunity to continue group health
benefits at the Employee’s expense in accordance with the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) as is available generally to other
employees terminating employment with the Company. Any outstanding equity awards
previously granted to the Employee under the Equity Plan shall be treated in
accordance with the terms of the Equity Plan and any individual award agreements
under which such equity awards were granted. A





--------------------------------------------------------------------------------





termination of the Employee’s employment that occurs by reason of the Employee’s
notice to the Company of non-renewal of the Term under Section 2 hereof will be
treated as a termination by the Employee under Section 7(a).


(b)Termination for Death or Disability. In the event of the a termination of the
Employee’s employment pursuant to Section 6(a) or Section 6(b) by reason of the
death or disability of the Employee, in addition to the Accrued Obligations, the
Company shall pay the Employee (or the Employee’s estate in the event of a
termination due to death), a pro-rata annual bonus for the year in which such
termination of employment occurs, calculated by multiplying the Employee’s
target annual bonus by a fraction, the numerator of which is the number of days
the Employee was employed during such year and the denominator of which is 365
and shall provide the Health Continuation Benefit Payment (as defined in Section
9(c)(ii)). In the event of a termination of the Employee’s employment due to
death, the Company shall also pay to the Employee’s estate an amount equal to
three (3) months of Base Salary. The pro-rata bonus, Health Continuation Benefit
Payment and the Base Salary shall be paid as provided in Section 9(e) below. All
equity awards for which the vesting schedule is based solely on the passage of
time and continuation of employment (“Time-Vesting Equity Awards”) previously
granted to the Employee shall become vested and shall remain exercisable for
such periods as provided under the terms of the Equity Plan and any individual
award agreements under which such awards were granted. All other equity awards
previously granted to the Employee will vest only to the extent provided in the
Equity Plan and the award agreements evidencing such awards.


(c)Involuntary Termination Other Than for Cause, Voluntary Termination Following
Constructive Termination, or Non-Renewal by the Company. If (1) the Company
terminates the Employee’s employment pursuant to Section 6(d) hereof, (2) the
Employee terminates the Employee’s employment pursuant to Section 7(b) hereof or
(3) at the end of the Term of this Agreement the Employee shall cease to be
employed by the Company by reason of the Company’s decision not to renew the
Term under Section 2 hereof (“Non-Renewal”), and in each case the termination of
employment does not occur within eighteen (18) months following the consummation
of a Change in Control of the Company, then, in addition to the Accrued
Obligations:


(i)the Company shall pay the Employee 1.5 times the sum of (A) the Employee’s
Base Salary at the time of Employee’s termination of employment plus (B) the
amount equal to the Employee’s target annual bonus for the year in which the
termination of employment occurs. Subject to Section 9(g), such amounts will be
paid to the Employee in accordance with Section 9(e) below; and


(ii)if the Employee (and Employee’s eligible dependents, as applicable), as of
the date of Employee’s termination of employment, participate in the Company’s
group medical, dental and vision plans, the Company shall pay the Employee a
lump-sum amount that, after all applicable taxes and withholdings are deducted,
is the economic equivalent of the monthly health premiums paid by the Company on
behalf of the Employee and Employee’s eligible dependents immediately prior to
the date of Employee’s termination of employment multiplied by eighteen (18)
(the “Health Continuation Benefit Payment”). Subject to Section 9(g), such
amounts will be paid to the Employee in accordance with Section 9(e) below;







--------------------------------------------------------------------------------





(iii)all Time-Vesting Equity Awards previously granted to the Employee on or
about the Effective Date, if any, shall fully and immediately vest as of the
date of termination of employment, and all other Time-Vesting Equity Awards that
have both been previously granted to the Employee and are at least 50% vested as
of the date of termination of employment shall fully and immediately vest as of
the date of termination of employment; any such Time-Vesting awards that consist
of stock options shall become exercisable immediately prior to such termination
of employment and shall remain exercisable for such periods as provided under
the terms of the Equity Plan and any individual award agreements under which
such equity awards were granted; and


(iv)all equity awards, other than the Time-Vested Equity Awards, previously
granted to and earned by the Employee and that are at least 50% vested as of the
date of termination of employment, shall fully and immediately vest as of the
date of termination of employment and become exercisable immediately prior to
such termination of employment, and shall remain exercisable for such periods as
provided under the terms of the Equity Plan and any individual award agreements
under which such equity awards were granted.


(d)Involuntary Termination Other Than for Cause, Voluntary Termination Following
Constructive Termination or for Good Reason, or Non-Renewal by the Company, Upon
a Change in Control. In the event that (1) the Company terminates the Employee’s
employment pursuant to Section 6(d) hereof, (2) the Employee terminates
Employee’s employment following a Constructive Termination under Section 7(b)
hereof or for Good Reason under Section 8 hereof, or (3) there is a Non-Renewal
by the Company, and in each case the termination of employment or Non-Renewal
occurs within eighteen (18) months following the consummation of a Change in
Control of the Company, then, in addition to the Accrued Obligations:


(i)the Company shall pay the Employee two (2) times the sum of (A) the
Employee’s Base Salary at the time of Employee’s termination of employment plus
(B) the amount equal to the Employee’s target annual bonus for the year in which
the termination of employment occurs. The Company also shall pay the Employee a
pro-rata annual bonus for the year in which such termination of employment
occurs, calculated by multiplying the Employee’s target annual bonus by a
fraction, the numerator of which is the number of days the Employee was employed
during such year and the denominator of which is 365. Subject to Section 9(g),
such amounts will be paid to the Employee as provided in Section 9(e) below;


(ii)the Company shall provide the Employee with the Health Continuation Benefit
Payment. Subject to Section 9(g), such amounts will be paid to the Employee as
provided in Section 9(e) below;


(iii)all Time-Vesting Equity Awards previously granted to the Employee shall
fully and immediately vest and become exercisable immediately prior to such
termination of employment and shall remain exercisable for such periods as
provided under the terms of the Equity Plan and any individual award agreements
under which such equity awards were granted; and


(iv)all equity awards, other than the Time-Vesting Equity Awards, previously
granted to and earned by the Employee shall fully and immediately vest and
become





--------------------------------------------------------------------------------





exercisable immediately prior to such termination of employment and shall remain
exercisable for such periods as provided under the terms of the Equity Plan and
any individual award agreements under which such equity awards were granted. All
other non-Time Vesting awards previously granted to the Employee, but not earned
as of the date of termination of employment, will vest, if at all, as determined
in good faith by the Board of Directors based upon the achievement of
performance conditions by the Employee and the Company.


(e)Payment of Severance and Benefits Subject to Release. The payments and
benefits, including acceleration of vesting, provided in Section 9(b), 9(c) and
9(d) are intended as enhanced severance for a termination of employment by the
Company or by the Employee in the circumstances provided and are subject to the
Employee’s continued compliance with the provisions of Sections 4 and 5 hereof.
As a condition to receiving such payments (or having such acceleration become
effective), the Employee (or Employee’s estate or beneficiary or legal
representative) shall first execute and deliver a comprehensive separation
agreement including a general release of all claims against the Company, its
Affiliates, agents and employees (other than any claims or rights pursuant to
this Agreement or pursuant to equity or employee benefit plans), in a form and
substance provided by and satisfactory to the Company (the “Release”). Subject
to the foregoing and subject to Section 9(g) below, any payments under Section
9(b), Section 9(c)(i) and (ii) and Section 9(d)(i) and (ii) will be paid in a
lump sum sixty (60) days after the date of termination of the Employee’s
employment. The Employee must execute and return the Release on or before the
date specified by the Company in the prescribed form (the “Release Deadline”).
The Release Deadline will in no event be later than fifty (50) days after the
Employee’s Separation from Service. If the Employee (or Employee’s estate or
beneficiary or legal representative) fails to return the Release on or before
the Release Deadline, or if the Release is revoked by the Employee (or
Employee’s estate or beneficiary or legal representative), then the Employee (or
the estate or beneficiary or legal representative) will not be entitled to the
payments and benefits described in Section 9(b), 9(c) and 9(d).


(f)Termination of Employment and Separation from Service. All references in the
Agreement to termination of employment, a termination, retirement, cessation of
employment, separation from service, and correlative terms, that result in the
payment or vesting of any amounts or benefits that constitute “nonqualified
deferred compensation” within the meaning of Section 409A shall be construed to
require a Separation from Service, and the date of such termination in any such
case shall be construed to mean the date of the Separation from Service.


(g)Payment to a “Specified Employee”. To the extent the Employee is a Specified
Employee and any payment hereunder that is payable by reason of termination of
the Employee’s employment constitutes “nonqualified deferred compensation”
subject to Section 409A and would otherwise have been required to be paid during
the six (6)-month period following such termination of employment, it shall
instead be delayed and paid, without interest, in a lump sum on the date that is
six (6) months and one (1) day after the Employee’s termination (or, if earlier,
the date of the Employee’s death).


(h)Termination of all Positions. In the event that the Employee’s employment
with the Company terminates for any reason, except as otherwise expressly
provided by the Company, the Employee’s employment with, or other service to,
all Affiliates of the Company by which the Employee is then employed or
otherwise engaged in service shall automatically and immediately





--------------------------------------------------------------------------------





terminate, including without limitation, all such positions, offices,
directorships or otherwise that the Employee held with respect to the Company
and all Affiliates.


10.Cooperation.


Following the termination of employment, the Employee agrees to cooperate with,
and assist, the Company to ensure a smooth transition in management and, if
requested by the Company, will be available to consult during regular business
hours at mutually agreed upon times for up to a three-month period thereafter.
At any time following the Employee’s termination of employment for any reason,
the Employee will provide such information as the Company may reasonably request
with respect to any Company-related transaction or other matter in which the
Employee was involved in any way while employed by the Company. The Employee
further agrees to assist and cooperate with the Company in connection with the
defense, prosecution, government investigation, or internal investigation of any
claim or matter that may be made against, concerning, or by, the Company or its
Affiliates. Such assistance and cooperation shall include timely, comprehensive,
and truthful disclosure of all relevant facts known by the Employee to the
Company, including through in-person interview(s) with the Company’s internal
Legal Department or outside counsel for the Company. The Employee shall be
entitled to reimbursement for all properly documented expenses incurred in
connection with rendering services under this Section, including, but not
limited to, reimbursement for all reasonable travel, lodging, and meal expenses.


11.
Indemnification.



The Company shall indemnify the Employee to the fullest extent permitted by
applicable law and provided in its then-current articles of incorporation and
by-laws. The Employee agrees to promptly notify the Company of any actual or
threatened claim arising out of or as a result of the Employee’s employment with
the Company, or any continued consulting relationship with the Company pursuant
to Section 10 above. The Company shall provide, at its expense, Directors and
Officers insurance for the Employee in amounts reasonably satisfactory to the
Employee, to the extent such insurance is available at reasonable rates, which
determination shall be made by the Board of Directors. The Employee shall also
be party to an Indemnification Agreement with the Company in the form provided
by the Company. The Employee agrees to promptly notify the Company of any actual
or threatened claim arising out of or as a result of the Employee’s employment
with the Company.


12.
Excise Tax.



If any payment or benefit that the Employee would receive following a Change in
Control of the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be either (a) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (b) the largest portion, up to and including the total amount, of
the Payment, whichever of the amounts determined under (a) and (b), after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable





--------------------------------------------------------------------------------





marginal rate), results in the Employee’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of outstanding awards under the
Equity Plan; and reduction of employee benefits. In the event that acceleration
of vesting of outstanding awards under the Equity Plan is to be reduced, such
acceleration of vesting shall be undertaken in the reverse order of the date of
grant of the Employee’s outstanding equity awards.
The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control of the Company shall
perform the foregoing calculations. If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, then the Company shall appoint another,
nationally recognized accounting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Employee and the Company within a commercially reasonable period of time after
the date on which the Employee’s right to a Payment is triggered (if requested
at that time by the Employee or the Company). Any good faith determinations of
the accounting firm made hereunder shall be final, binding and conclusive upon
the Employee and the Company.


13.
No Mitigation.



The Employee shall not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor shall the
amount of any payment provided for hereunder be reduced by any compensation
earned by the Employee as the result of employment by another employer after the
date of termination of employment by the Company.
14.
Definitions.



As used herein, the following terms have the following meaning:
(a)“Affiliate” means and includes any person, corporation or other entity
controlling, controlled by or under common control with the corporation in
question.


(b)“Change in Control” means the occurrence of any of the following events:


(i)Any Person, other than the Company, its affiliates (as defined in Rule 12b-2
under the Exchange Act) or any Company employee benefit plan (including any
trustee of such plan acting as trustee), is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing more than 40%
of the combined voting power of the then outstanding securities entitled to vote
generally in the election of Directors (“Voting Securities”) of the Company, or


(ii)Individuals who constitute the Board of Directors of the Company (the
“Incumbent Directors”) as of the beginning of any twenty-four (24) month period
(not





--------------------------------------------------------------------------------





including any period prior to the date of this Agreement), cease for any reason
to constitute at least a majority of the Directors. Notwithstanding the
foregoing, any individual becoming a Director subsequent to the beginning of
such period, whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the Directors then
comprising the Incumbent Directors, shall be considered an Incumbent Director;
or


(iii)Consummation by the Company of a recapitalization, reorganization, merger,
consolidation or other similar transaction (a “Business Combination”), with
respect to which all or substantially all of the individuals and entities who
were the Beneficial Owners of the Voting Securities immediately prior to such
Business Combination (the “Incumbent Shareholders”) do not, following
consummation of all transactions intended to constitute part of such Business
Combination, beneficially own, directly or indirectly, 50% or more of the Voting
Securities of the corporation, business trust or other entity resulting from or
being the surviving entity in such Business Combination (the “Surviving
Entity”), in substantially the same proportion as their ownership of such Voting
Securities immediately prior to such Business Combination; or


(iv)Consummation of a complete liquidation or dissolution of the Company, or the
sale or other disposition of all or substantially all of the assets of the
Company, other than to a corporation, business trust or other entity with
respect to which, following consummation of all transactions intended to
constitute part of such sale or disposition, more than 50% of the combined
Voting Securities is then owned beneficially, directly or indirectly, by the
Incumbent Shareholders in substantially the same proportion as their ownership
of the Voting Securities immediately prior to such sale or disposition.


For purposes of this definition 14(b), the following terms shall have the
meanings set forth below:
(A)“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act;


(B)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;
and


(C)“Person” shall have the meaning as used in Sections 13(d) and 14(d) of the
Exchange Act.


(c)“Code” means the Internal Revenue Code of 1986, as amended.


(d)“Separation from Service” shall mean a “separation from service” (as that
term is defined at Section 1.409A-1(h) of the Treasury Regulations under Section
409A after giving effect to the presumptions contained therein) from the Company
and from all other corporations and trades or businesses, if any, that would be
treated as a single “service recipient” with the Company under Section
1.409A-1(h)(3) of such Treasury Regulations. The Board or the Committee may, but
need not, elect in writing, subject to the applicable limitations under Section
409A, any of the special elective rules prescribed in Section 1.409A-1(h) of the
Treasury Regulations for purposes of determining whether a “separation from
service” has occurred. Any such written election shall be deemed part of the
Agreement.





--------------------------------------------------------------------------------







(e)“Specified Employee” shall mean an individual determined by the Board, the
Committee, or their delegate, to be a specified employee as defined in
subsection (a)(2)(B)(i) of Section 409A. The Committee may, but need not, elect
in writing, subject to the applicable limitations under Section 409A, any of the
special elective rules prescribed in Section 1.409A-1(i) of the Treasury
Regulations for purposes of determining “specified employee” status. Any such
written election shall be deemed part of the Agreement.


15.Representations by Employee.


The Employee represents and warrants that the Employee has full right, power and
authority to execute the terms of this Agreement; this Agreement has been duly
executed by the Employee and such execution and the performance of this
Agreement by the Employee does not result in any conflict, breach or violation
of or default under any other agreement or any judgment, order or decree to
which the Employee is a party or by which the Employee is bound. The Employee
acknowledges and agrees that any material breach of the representations set
forth in this Section will constitute Cause under Section 6.
16.
Recoupment.



The Employee hereby acknowledges and agrees that the annual bonus described in
Section 3(b) and all other payments or grants of incentive-based compensation
payable to the Employee by the Company or its Affiliates (whether under this
Agreement or otherwise) shall be subject to any applicable clawback or
recoupment policy of the Company, as such policy may be amended and in effect
from time to time, and shall be subject to recoupment under such policy or as
otherwise required by applicable law or applicable stock exchange listing
standards, including, without limitation, Section 10D of the Securities Exchange
Act of 1934, as amended.
17.
Notices.



All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if sent by private overnight mail service (delivery confirmed by such
service), registered or certified mail (return receipt requested and received),
telecopy (confirmed receipt by return fax from the receiving party) or delivered
personally, as follows (or to such other address as either party shall designate
by notice in writing to the other in accordance herewith):
If to the Company:
Alexion Pharmaceuticals, Inc.
121 Seaport Boulevard
Boston, Massachusetts 02210
Attn: General Counsel


If to the Employee: to the Employee’s address on file with the Company.
18.
Notice and Right to Consult Counsel.



The Employee acknowledges and agrees that the Employee has been provided with
this Agreement at least ten (10) business days before its Effective Date, during
which time the





--------------------------------------------------------------------------------





Employee shall have the right to consult with counsel at the Employee’s sole
expense. The Employee acknowledges that the Employee has been and is hereby
advised of the Employee’s right to consult an attorney before signing this
Agreement. The Employee understands and agrees that voluntarily signing this
Agreement before the expiration of ten (10) business days shall serve as a
waiver of the ten (10)-day review period.
19.
General.



(a)This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts without regard to its
conflicts of laws rules. The Employee agrees to submit to the exclusive
jurisdiction of the courts of or in the Commonwealth of Massachusetts in
connection with any dispute arising out of this Agreement.


(b)This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof, except for the Proprietary Information and Inventions
Agreement and the Indemnification Agreement. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.


(c)This Agreement may be amended, modified, superseded, canceled, renewed or
extended, and the terms or covenants hereof may be waived, only by a written
instrument executed by the parties hereto, or in the case of a waiver, by the
party waiving compliance. The failure of a party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by a party of the breach of any term
or covenant contained in this Agreement, whether by conduct or otherwise, or any
one or more or continuing waivers of any such breach, shall constitute a waiver
of the breach of any other term or covenant contained in this Agreement.


(d)This Agreement shall be binding upon the legal representatives, heirs,
distributees, successors and assigns of the parties hereto. The Company may not
assign its rights and obligation under this Agreement without the prior written
consent of the Employee, except to a successor of substantially all the
Company’s business which expressly assumes the Company’s obligations hereunder
in writing. In the event of a sale of all or substantially all of the assets of
the Company, the Company shall use its best efforts to cause the purchaser to
expressly assume this Agreement. The Employee may not assign, transfer, alienate
or encumber any rights or obligations under this Agreement, except by will or
operation of law, provided that the Employee may designate beneficiaries to
receive any payments permitted under the terms of the Company’s benefit plans.


(e)If any portion or provision of this Agreement shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.


(f)Provisions of this Agreement shall survive any termination of employment if
so provided herein or if necessary or desirable fully to accomplish the purposes
of other surviving provisions, including without limitation, the obligations of
the Employee under Sections 4 and 5





--------------------------------------------------------------------------------





hereof. Upon termination of the Employee’s employment hereunder by either the
Employee or the Company as permitted hereby, all rights, duties and obligations
of the Employee and the Company to each other pursuant to this Agreement shall
cease, except for the provisions hereof that contemplate performance after
termination of employment, including without limitation the obligations of the
Employee under Sections 4 and 5 hereof.


(g)This Agreement is intended to comply with the applicable requirements of
Section 409A and shall be construed accordingly. Each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments. In no event shall the Company have any liability
relating to the failure or alleged failure of any payment or benefit under this
Agreement to comply with, or be exempt from, the requirements of Section 409A.


(h)This Agreement may be executed in two or more counterparts, including by
electronic delivery, each of which shall be deemed an original, and together,
all of which shall constitute one original document. Original signatures that
are transmitted by fax or electronic mail shall be considered original
signatures under this Agreement. This Agreement is and shall be deemed to be
executed under seal.


INTENDING TO BE BOUND, the parties have executed this Agreement under seal as of
the date first above written.
ALEXION PHARMACEUTICALS, INC.
By: /s/ Ludwig Hantson
Name: Ludwig Hantson
Title: Chief Executive Officer
 
EMPLOYEE
/s/ Aradhana Sarin
Aradhana Sarin




















